Citation Nr: 1740837	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-09 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for service-connected right knee disability with residuals of partial medial meniscus excision and anterior cruciate ligament reconstruction.

2. Entitlement to an initial separate rating in excess of 10 percent for service-connected joint disease of the right knee with limited range of motion.

3. Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee instability with residuals of partial excision of the medical meniscus and anterior cruciate ligament reconstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, August 2012, and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2016, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting in St. Petersburg, Florida. A transcript of that proceeding has been associated with the electronic claims file.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)




REMAND

I. Service Connection for Left Knee

A rating decision dated August 2012 denied service connection for a left knee disability, to include as secondary to service-connected right knee instability with residuals of partial excision of the medical meniscus and anterior cruciate ligament reconstruction. In response, the Veteran filed a VA Form 9 that the Board construes as a Notice of Disagreement (NOD), date signed April 2013.

As the RO has not yet issued a statement of the case (SOC) addressing this issue, the Board must remand this issue for the RO to issue an SOC and to provide the Veteran and his representative an opportunity to perfect an appeal. Manlicon v. West, 12 Vet. App. 238 (1999).

II. Increased Rating for Right Knee

The Veteran asserts that his right knee disability warrants an increased rating. The Veteran's right knee disability has been assigned a 10 percent for service-connected right knee condition with residuals of partial medial meniscus excision and anterior cruciate ligament reconstruction, and has been assigned a separate rating of 10 percent for service-connected joint disease with limited range of motion.

First, the Board remands this matter to ensure that there is a complete record upon which to decide the Veteran's claim for an increased rating. At the September 2016 Travel Board hearing, the Veteran explained that he had an upcoming appointment with his doctor at the clinic at the West Palm Beach VA Medical Center. However, such updated treatment records are not of record. Because the Veteran's entire history is reviewed when making disability evaluations, the record must be complete for such increased rating determinations to be made. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Therefore, a remand is necessary to obtain outstanding medical records so that the Veteran is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Second, the Board remands this matter for an additional VA examination of his right knee. At the September 2016 Travel Board hearing, the Veteran stated that his right knee disability has worsened since his last VA examination dated August 2012. Therefore, because the Veteran asserts a worsening of his condition, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of his right knee disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Additionally, the Board notes that a new VA examination must be completed in accordance with the Court's decision in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). According to Correia v. McDonald, VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, the Board finds that a remand is necessary to provide an updated VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joints.

Last, upon remand, the Board directs the AOJ to consider application of the rating for meniscal damage. At the September 2016 Travel Board hearing, the Veteran testified that he has meniscus damages in his right knee. April 1998, December 2011, and November 2012 VA treatment records note medial meniscus with degenerative tears. A private treatment record from April 2014 indicates a torn meniscus or a loose body. However, at the August 2012 VA examination, the examiner did not find that the Veteran had a meniscal condition or surgical procedure for a meniscal condition; but did find that the November 2011 MRI showed "severe degenerative change and tearing of the medial meniscus. There is subluxation of the lateral meniscus which appears intact." Therefore, upon remand, the Board seeks clarification of the nature and severity of the Veteran's right knee disability, to include any meniscal damage; and the Board directs the AOJ to determine if application of Code 5258 is appropriate.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records associated with his knee disabilities, to include ongoing treatment records from the West Palm Beach VA Medical Center. See September 2016 Travel Board hearing transcript. Ensure that all outstanding records are associated with the Veteran's electronic claims file.

2. Thereafter, the RO should schedule an appropriate VA examination of the Veteran's right knee to determine the current nature and severity of the Veteran's service-connected right knee. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to report as to whether the Veteran has any current meniscal damage or disability. See September 2016 Travel Board hearing transcript; See April 1998, December 2011, and November 2012 VA treatment records (medial meniscus with degenerative tears); April 2014 private treatment record (torn meniscus or a loose body); see August 2012 VA examination, (no meniscal condition or surgical procedure for a meniscal condition; but November 2011 MRI showed "severe degenerative change and tearing of the medial meniscus. There is subluxation of the lateral meniscus which appears intact.").

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. The examiner is to describe the Veteran's symptoms associated with the Veteran's right knee disability, and note the impact, if any, of the Veteran's right knee disability his social and occupational functioning. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with any flare-ups, and all symptoms contained within the Veteran's treatment records and September 2016 Travel Board hearing testimony.

3. Evaluate the evidence of record, and issue an SOC to the Veteran regarding the issue of entitlement service connection for a left knee disability. The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter. 38 C.F.R. § 20.302 (b) (2016).

4.  As to the Veteran's claims for entitlement to an increased rating for service-connected right knee disability, if the benefit sought on appeal remains denied, the Appellant should be provided an SSOC, which includes a summary of any additional evidence, any additional applicable laws and regulations, and the reasons for the decision. After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




